Citation Nr: 0943542	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from 
March 1987 to January 1992, to include service in Southwest 
Asia during Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claim has been before the Board on a 
previous occasion, and was remanded in March 2008 for 
evidentiary development.  Unfortunately, the mandates of the 
remand were not satisfied in their entirety, and the claim 
must be returned to the RO for remedial compliance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served during the first Persian Gulf War 
(Operation Desert Shield/Desert Storm), and contends that 
during this service, he was exposed to chemical and radiation 
contaminants during Iraqi SCUD missile attacks directed 
proximate to his duty station.  He asserts, essentially, that 
this exposure caused him to develop symptoms of 
hypothyroidism in service, and that his eventual diagnosis of 
hypothyroidism in 2002 originated during his period of active 
duty.  

The claim has been before the Board on a previous occasion, 
and was remanded in March 2008 so that additional treatment 
records could be obtained and so that a VA examination could 
be afforded.  The treatment records were obtained, and to 
that extent only, the instructions of the remand order were 
satisfied.  

Regarding the examination, it was specifically asked that the 
VA examiner review the claims file, and following 
examination, offer an opinion as to whether the Veteran's 
current hypothyroidism is related to his period of active 
duty.  The instructions of the remand indicated that the 
examiner was to state if it is at least as likely as not that 
hypothyroidism is etiologically related to service.  
Unfortunately, no such opinion was attached to the 
examination report.  That is, the Veteran was afforded an 
examination in March 2009; however, the examiner only stated 
that a diagnosis was entered in 2002, years after service 
separation.  The examiner indicated that a diagnosis was 
entered in 2002 after it appeared during routine blood work; 
however, she did not state whether or not this current 
diagnosis had any relationship to in-service events, to 
include Gulf War service and exposure to various toxins in 
that theatre of operations.  Essentially, the examiner 
confirmed that the first recorded diagnosis of hypothyroidism 
was in 2002 (which is undisputed), but, she did not give an 
opinion on etiology, specifically as to if the current 
diagnosis is causally related to service.  

Veterans, as a matter of law, are entitled to compliance with 
all remand instructions posited by the Board or by the U.S. 
Court of Veterans Appeals for Veterans Claims (Court).  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, 
the VA examiner did not respond to the question posited by 
the Board in its initial remand, and the claim must be 
dispatched so that a remedial examination can be afforded 
which properly answers the Board's question.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for the Veteran to 
undergo a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of the 
Veteran's hypothyroidism (preferably, a 
physician other than the one who conducted 
the March 2009 VA examination). All 
indicated studies should be conducted. The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's hypothyroidism is 
etiologically related to service.  The 
examiner should make note of the Veteran's 
claimed in-service symptoms of fatigue, 
etc., and his service in the Persian Gulf 
region during Operation Desert 
Shield/Storm, to include potential 
proximity to SCUD missile attacks 
(Veteran's service records confirm service 
in Southwest Asia during the first Gulf 
War).  The Veteran's claims file must be 
made available to the examiner for review.

2.  Following this remedial development, 
the RO must re-adjudicate the Veteran's 
claim for service connection.  If the 
decision remains unfavorable, a 
supplemental statement of the case is to 
be issued, and the claim is to be 
forwarded to the Board for final 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


